Citation Nr: 1403640	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-18 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment rendered at Florida Hospital Flagler on July 31, 2009.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to August 1975.  Service in the Republic of Vietnam and receipt of the Combat Action Ribbon are indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 administrative decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida. 

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in June 2011.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).


FINDINGS OF FACT

1. On August 4, 2009, a VA Fee Services Medical Director approved retroactive authorization for non-VA hospital care including two follow-up visits for residuals of the Veteran's left ankle surgery.

2. The Veteran's July 31, 2009 treatment at Florida Hospital Flagler is within the scope of the retroactive authorization for hospital care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility on July 31, 2009 have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.130, 17.1002 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the Veteran fractured his tibia and underwent open reduction internal fixation surgery at the Florida Hospital Flagler on July 3, 2009.  While the Veteran's hospitalization and treatment were conducted by a non-VA facility, this treatment was authorized and paid for by VA.  See a July 6, 2009 notice letter.  

Later that month, on July 31, 2009, the Veteran reported to a VA physician that he was "in a lot of physical pain" due to his tibia fracture and that he needed the pain medication that was recommended by his outside orthopedist.  An addendum to this report notes that the Veteran was advised to "contact gold team/Dr. [M] to get" the medication he was requesting. 

A telephone contact report documents that the Veteran called the "gold team" later that day and requested that VA refill his pain medication.  This report indicates that Dr. M. advised the Veteran that he needs to get a new prescription from his outside orthopedic doctor and present it at a follow-up appointment with Dr. M. 

In his notice of disagreement, the Veteran reported that he contacted his private orthopedist and was told "by his attendants that he was on duty at the hospital and" the Veteran would have to report to the hospital if he wanted to see him.  

A July 31, 2009 emergency department record from the Florida Hospital Flagler documents that the Veteran arrived complaining of severe pain in his ankle and that he was referred to the emergency department by his private orthopedist.  

In the above-mentioned September 2009 administrative decision, the VAMC denied reimbursement for the medical treatment the Veteran received at the Florida Hospital Flagler's emergency department on July 31, 2009.

A review of the claims file reveals that on August 4, 2009, the Veteran was retroactively approved for two follow-up visits with his private orthopedist following his left ankle surgery and x-rays.  There is no evidence that the Veteran had undergone any follow-up treatment with his private orthopedist prior to July 31, 2009.  Further, while cognizant that the Veteran was not treated by the approved private orthopedist when he arrived at the Florida Hospital Flagler emergency department, he arrived based on the instruction of Dr. M (a VA physician who refused to refill the Veteran's medication until he had seen his private orthopedist).  After resolving all doubt in the Veteran's favor, it appears that the Veteran's private physician was unavailable to provide the necessary treatment, and the Veteran reported to the emergency room under his orders.  As such, the Board finds that the July 31, 2009 non-VA treatment falls within the scope of the August 4, 2009 authorization.

Accordingly, based on the above, the Board finds that the Veteran's July 31, 2009 treatment had been retroactively authorized on August 4, 2009.


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred on July 31, 2009 is granted.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


